DETAILED ACTION
09/14/20 - RCE.
05/12/20 - Final rejection.
03/12/20 - Applicant response.
12/04/19 - Non-final action.
08/09/19 - RCE.
05/15/19 - Final rejection.
02/11/19 - Applicant-initiated interview.
02/02/19 - Applicant response.
10/04/18 - First action on the merits.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/20 has been entered.
Response to Arguments
Applicant's arguments filed 9/14/20 have been fully considered but they are not fully persuasive.
 	Regarding the prior art, the claims recite the requested response action is part of the interaction mode of the touch screen.  The broadest reasonable interpretation of adapting a "requested response action" of a touch screen interface as recited includes modifying the presentation of user prompts on the touchscreen.  For instance, setting or changing a visual complexity of a user interface, as shown with Mall (previously cited), would alter the presentation of user prompts on the touchscreen.  Therefore, determining an initial requested response action and adapting the requested response action of the touchscreen user interface as recited is considered to be met by the combination with Mall, as discussed in the rejection.
 	

Rephrase to recite the requested response action more broadly as part of the overall patient interaction mode rather than within the touch screen.  Although this would not overcome the art rejection, it would resolve a 112 issue related to claims 34 and 37.
Delete the option of response to "instructions" in claim 8.
Delete "drawing a shape on the touch screen" from claims 34 and 37.
Further amend with either: (a) incorporating allowable subject matter from claims 34 and 37, or, (b) specifying the response action is requested by an alarm or alert (in which case the alarm/alert should also be further deleted from claim 8).
 	In addition, Examiner notes that claim 35 includes all the options of claims 21 and 23.  Applicant may wish to consider cancelling claims 21 and 23.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34, 37 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 34, 37 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 8, last two lines: In the instance of the option of "a response requested by instructions issued by the external medical device" (this response is adapted, see claim 7 for further context), then it is not clear how this is different from adapting the requested response action now recited in parent claim 1, since a request already implies some generic instruction.  Examiner notes that the options of a response requested by "alarms" and "alerts" have no issue since this would further specify the response being tied to an alarm/alert.
 	Claims 34, 37: The parent claims recite determining "an initial patient interaction mode of the touch screen of the external medical device comprising a requested response action".  This would require that the requested response action is a type of touch screen action.  However, claims 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8, 34, 37 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
 	Claim 8, last two lines: As noted above, the last option in the list would fail to further limit the subject matter.
 	Claims 34, 37: As noted above, expanding the requested response action to non-touchscreen modalities would fail to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 1-12, 14-15, 19-29, 32, 33, 35, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaib (US 2012/0293323) in view of Mall (US 2008/0148150).
 	Regarding claims 1, 7-11, 19, 25, Kaib discloses substantially the same invention as claimed, including an external medical device (abstract) comprising at least one ECG electrode (Figure 1: 112; Paragraphs 5, 48) and associated monitoring circuitry configured to be worn on a body of a patient (Title; abstract) to monitor for a cardiac arrhythmia (Paragraph 5) condition of a patient requiring treatment using the external medical device (Figure 1; Paragraphs 5, 30), at least one therapy electrode (Figure 1: 102; Paragraph 49) configured to be worn on the body of the patient to deliver a treatment to the patient upon detection of the cardiac arrhythmia condition requiring treatment (Paragraph 30), a touch screen (Paragraph 52) comprising one or more visual features or functions (Paragraphs 43, 52, 61: issuing or configuring alarms via a touch screen user interface inherently involves one or more visual features/functions), at least one sensor configured to detect at least one of patient activity and environmental input (Paragraphs 33, 39, 48, 82), and a controller in communication with the at least one ECG electrode, the at least one therapy electrode, the touch screen, and the at least one sensor (Figure 1), the controller configured to receive during an initial interaction with the touch screen (Paragraph 61; Figure 3) at least one of a patient input on the touch screen (Paragraphs 69-104; see at least Paragraphs 81, 89-92) and a non-patient user input (Paragraph 55) responsive to a predetermined test (Paragraphs 91, 92, 95: administering specific tests such as hearing tests) of at least one of the patient's ability, function, and skill, determine an initial patient interaction mode of the touch screen (Paragraphs 61-62, 69, 74, 76, 91-92; initial mode may be set for a mode of visual display versus audio, tactile, etc) of the external medical device based on the at least one of the patient's ability function, and skill, receive a plurality of patient inputs over time to the touch screen (abstract; Paragraphs 14, 69, 87-90; response patterns 
 	Further regarding claims 1, 19, 25, Kaib discloses adapting the initial patient interaction mode by changing to a different mode (e.g. from visual mode to audio, tactile, etc; Paragraphs 74, 91-92), or adapting by switching to a screen on a different device (Paragraph 76), and so on.  Kaib does not explicitly disclose adapting the initial interaction mode of the existing touch screen by changing the one or more visual features or functions of the same touch screen as recited.  However, Kaib does disclose that a goal of the adaptation is to optimize a user interface for a given user (Paragraphs 7, 59, 88-89), and also that a delay or lack of response may indicate a need to adapt the interface mode (Paragraphs 69-104; see at least Paragraphs 70-76, 79-81, 89-92).  Mall then further teaches adapting a visual display screen by changing one or more visual features or functions of the screen based on patient inputs (abstract; Paragraph 27; adapts complexity of a user interface based on determination of user skill/experience level, including tracking delays in accomplishing a task), in order to optimize a user interface for a given user.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kaib as taught by Mall to include adapting the touch screen by changing one or more visual features or functions of the touch screen as recited, in order to optimize a user interface for a given user.
 	Further regarding claims 1, 19, 25, Kaib discloses receiving input of requested response actions (abstract; response pattern).  Kaib does disclose adapting output of the delivery of an alarm in response to the inputs, but Kaib does not disclose adapting the input, i.e. the requested response action.  However, the broadest reasonable interpretation of adapting a "requested response action" 
Regarding claims 2, 3, Kaib discloses interaction mode selection based on a technology comfort level (Paragraphs 69-104; examples such as a slow response or lack of acuity in hearing/vision can be characterized as not being comfortable with the technology interface).  The modes of Kaib can be considered first, second, and/or custom modes.
 	Regarding claims 4-5, as noted above, Mall teaches adapting the complexity of a user interface based on determination of user skill/experience level.  Kaib or Mall do not explicitly disclose text vs graphical modes as recited.  However, the Office takes Official Notice that using predominantly more text or more graphics in a user interface are conventional aspects of adapting user interface complexity (e.g. DOS vs Windows, children's books vs grown-up novels).  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kaib and Mall to include the text vs graphical modes as recited, in order to adapt user interface complexity per conventional methods.
 	Regarding claims 6, 14, 15, Kaib does not explicitly disclose allowing a user to directly configure the touch screen features of the interaction mode.  However, Mall teaches an adaptive user interface (abstract) which allows a user to configure the interface by adjusting or customizing one or more features or functions of the interface (Paragraphs 34-37: user may accept or reject changes), in order to optimize a user interface for a given user.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kaib as taught by Mall to include allowing a user to configure the touch screen interface 
	Further regarding claims 8, 10, 11, Examiner notes, for clarity of record, that these claims merely further modify the options of output feature, audio, and tactile features recited in claim 7, and does not actually select a particular option.  Regarding claim 9, the adaptive user interface of Mall includes at least selection of one or more visual elements.
 	Regarding claim 12, Kaib discloses a series of prompts and responses during the initial interaction (Paragraphs 55, 61, 91) and predetermined test (Paragraphs 91, 92, 95).
Regarding claim 20, Kaib discloses the controller is configured to analyze the input to generate a skill analysis representative of a level of skill of the patient relating to one or more operations of the external medical device (Paragraphs 69-104; examples such as a slow response or lack of acuity in hearing/vision can be characterized as a lack of skill).
 	Regarding claims 21, 33, 35, 36, Kaib discloses at least hearing and vision as recited (Paragraphs 91, 92, 95).
 	Regarding claim 22, Kaib discloses providing output reports via the user interface, which includes visual representation (Paragraph 52).
	Regarding claim 23, 33, 35, 36, Kaib discloses determining that a patient's vision is impaired when adapting the user interface (Paragraph 92).  Kaib does not explicitly disclose color blindness.  However, the Office takes Official Notice that color blindness is a well-recognized form of vision impairment.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kaib to include determining that a vision impairment is color blindness, in order to adapt the user interface to color-blind patients.

Regarding claims 25-27, Kaib discloses the same invention as claimed, as described above for claim 1.  As discussed above with claim 1, Kaib discloses using both patient and non-patient user input.  Kaib also further discloses a second input can be at least one of an environmental input and a contextual input (see at least Paragraph 98-99).
	Regarding claim 28, Kaib discloses a network interface (Figure 1: 106) in communication with a remote device (Paragraph 49: networking device; Paragraph 61: external system; Paragraph 94: base unit; Paragraph 101: personal electronic device) via a wired or wireless communication network (Paragraph 49).
 	Regarding claim 29, Kaib discloses the remote device is configured to receive and send data such as patient responses to a remote server (Paragraphs 49, 50).
 	Regarding claim 32, Kaib discloses the controller is configured to receive non-patient user input (Paragraph 55).  For clarity of record, the type of non-patient (patient service representative, caregiver, etc.) does not appear to further limit the structure of the controller configuration.
 	
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaib (US 2012/0293323) and Mall (US 2008/0148150) in view of Brown (US 2004/0199409).
 	Regarding claim 30, Kaib or Mall do not explicitly disclose remotely prompting the patient to complete tests.  However, Brown teaches receiving a remote instruction and providing a prompt to the patient to complete tests (abstract), in order to allow a physician to test a patient without having to meet in person.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kaib and Mall as taught by .

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaib (US 2012/0293323) and Mall (US 2008/0148150) in view of Alberti (US 2008/0220868).
 	Regarding claim 31, Kaib discloses assessing an ambient level of noise at a location and adjusting an audio intensity of the user interface for the detected noise level (Paragraph 82).  Kaib or Mall do not explicitly disclose adjusting a brightness of the screen for ambient light conditions.  However, Alberti teaches a device which detects a level of light at a location at which a device is located and configured to adjust a brightness of a touch screen user interface for the detected level of light (Paragraph 32), in order to adapt a user interface to a given environment.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kaib and Mall as taught by Alberti to include adjusting a brightness of the touch screen based on detected ambient light as recited, in order to adapt a user interface to a given environment.

Allowable Subject Matter
Claims 34, 37 would be allowable if rewritten to overcome the 112 rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Macho (US 2008/0306560) shows a wearable defibrillator with an audio input/output user interface including a button push subroutine (Paragraph 38), but does not show adapting any modality to user inputs.
Sullivan (US 2014/0025131) shows a wearable defibrillator with an audio input/output user interface, but does not show adapting modality to user inputs.
Brown (US 2014/0085081) shows a wearable defibrillator with a tapping user interface, but does not show adapting modality to user inputs.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EUGENE T WU/
Primary Examiner, Art Unit 3762